Title: To Thomas Jefferson from William Tatham, 3 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            4. O.Clock 3d. July 1807.—Norfolk—
                        
                        Just as I am closing this, Mr. Edward Roberts, a respectable person of this place, expeditiously from the Pleasure House, Lynnhaven Bay, reports the three British Ships to be under way—Wind at
                            East— 
                        
                            W. T.
                        
                    